          Case 1:16-cv-02409-TSC Document 64 Filed 11/13/18 Page 1 of 8



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


FISHERIES SURVIVAL FUND, et al.,

                Plaintiffs,

v.                                                          Case No. 1:16-cv-02409 (TSC)

RYAN ZINKE, et al.,

                Defendants,

        and

EQUINOR WIND US LLC,

                Defendant-Intervenor.


                    DEFENDANT-INTERVENOR’S OPPOSITION TO
               PLAINTIFFS’ MOTION TO ALTER OR AMEND JUDGMENT

        Defendant-Intervenor Equinor Wind US LLC (“Equinor Wind”),1 by and through its

attorneys, respectfully submits this opposition to Plaintiffs’ motion to alter or amend judgment

(“Pl. Mot.”) [#61].

I.      INTRODUCTION

        Plaintiffs’ request to alter or amend the Court’s September 30, 2018 Memorandum Opinion

and Order (together, “Opinion”) should be denied because the material Plaintiffs submit as new

evidence that their NEPA claims have ripened is neither new nor relevant to the facts and legal

underpinnings of the Court’s Opinion in this case. Motions for reconsideration under Rule 59(e)

are granted by this Court only under extraordinary circumstances. Plaintiffs have failed to

establish any intervening change of controlling law, the availability of new evidence, or any need


1
  Statoil Wind US LLC was renamed Equinor Wind US LLC; BOEM recently amended the lease to reflect this name
change.
          Case 1:16-cv-02409-TSC Document 64 Filed 11/13/18 Page 2 of 8



to correct a clear error or prevent manifest injustice in this case that would justify reconsideration.

Therefore, Equinor Wind joins with the Government Defendants in opposing Plaintiffs’ motion.

II.     ARGUMENT

        Plaintiffs have not met the standard for altering or amending the judgment. Although this

Court has discretion in ruling on a Rule 59(e) motion to alter or amend a judgment, this Circuit

has made clear that such a motion “need not be granted unless the district court finds that there is

an intervening change of controlling law, the availability of new evidence, or the need to correct a

clear error or prevent manifest injustice.” Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir.

1996) (internal quotations omitted). Moreover, “[a] Rule 59(e) motion to reconsider is not simply

an opportunity to reargue facts and theories upon which a court has already ruled,” New York v.

United States, 880 F.Supp. 37, 38 (D.D.C. 1995), or a vehicle for presenting theories or arguments

that could have been advanced earlier, see Kattan v. Dist. of Columbia, 995 F.2d 274, 276 (D.C.

Cir. 1993). This Court has stated that motions for reconsideration under Rule 59(e) are “generally

disfavored” and “should be granted only under extraordinary circumstances.” Moses v. Dodaro,

856 F. Supp. 2d 99, 102 (D.D.C. 2012), aff’d, 685 F. App’x 1 (D.C. Cir. 2017).

        Here, Plaintiffs argue that the announcement of long-term power purchase agreements

(“PPAs”) between certain states and electric distribution companies constitutes new evidence

bearing on their challenge to BOEM’s decision to issue to Equinor Wind the lease for the New

York Wind Energy Area (“NYWEA”). Pl. Mot. at 6-9. To the contrary, the PPAs necessarily had

no impact on the federal agency’s decision challenged in this lawsuit; the PPAs all post-date

BOEM’s decision and therefore could not have been part of BOEM’s consideration.2 It is

axiomatic that judicial review under the Administrative Procedure Act is limited to the


2
  BOEM and Statoil Wind executed the lease in March of 2017. The announcements Plaintiffs ask the Court to
consider were made on May 23, 2018, June 13, 2018, and July 31, 2018.


                                                   -2-
           Case 1:16-cv-02409-TSC Document 64 Filed 11/13/18 Page 3 of 8



administrative record that was considered by the agency when it made the decision at issue.

Theodore Roosevelt Conservation P’ship v. Salazar, 616 F.3d 497, 514 (D.C. Cir. 2010). Plaintiffs

have not established any exception to this rule. See id. (noting exceptions for a strong showing of

bad faith or improper behavior or when the record is so bare that it prevents effective judicial

review).

        Plaintiffs’ motion is also belated in bringing to the Court’s attention the purported new

evidence, as each PPA announcement upon which Plaintiffs rely occurred before the Court issued

its Opinion on September 30, 2018.3 Late notice does not make the material “new evidence”

appropriate for reconsideration under Rule 59(e). See, e.g., Moses v. Dodaro, 856 F. Supp. 2d at

104 (“Courts routinely deny Rule 59(e) motions where all relevant facts were known by the party

prior to the entry of judgment and the party failed to present those facts.”).

        The PPAs are also substantively irrelevant to BOEM’s decision-making. The PPAs

referenced by Plaintiffs do not involve BOEM, the NYWEA, or the lease issued to Equinor Wind.

The PPAs described in the motion are commercial agreements between an offshore wind facility

developer and public utilities serving Massachusetts. Pl. Mot. Ex. 7-12 (hereinafter, “Exhibits” or

“Exhibit”). No aspect of these agreements binds BOEM, alters the decision made by BOEM to

issue leases to those offshore wind facility developers, or expands the authority granted in their

leases. Even if New York were to announce the execution of a PPA between public utilities and

Equinor Wind in relation to the NYWEA, the lease still would not authorize construction or

operation of a wind project in the NYWEA. Without such an authorization, Plaintiffs’ claims are

not ripe. See Opinion at 16-20.




3
 On June 29, 2018, Plaintiffs moved for judicial notice of certain comments of the National Marine Fisheries Service.
Three of the four announcements referenced in the instant motion had been made at the time of the June 29 motion.


                                                        -3-
              Case 1:16-cv-02409-TSC Document 64 Filed 11/13/18 Page 4 of 8



         Accordingly, this motion should be denied.4

         A.       Power Purchase Agreements have no bearing on the legal rights at issue in
                  this case.

         The execution of PPAs for the long-term acquisition of energy, capacity, and renewable

energy credits (“RECs”) does not impinge on BOEM’s authority, nor can it. In the context of

offshore wind development, PPAs – like the PPAs offered by Plaintiffs – are commercial

agreements between the developer and the buyer detailing the price and the products to be

delivered, the term of the agreement, the consequences for failure to perform, and other key

contractual provisions. See Exhibits 7-12. PPAs have no bearing on the authority or rights of a

governmental regulator, like BOEM, or on the lease, which is a separate legal instrument, issued

pursuant to BOEM’s authority under the Outer Continental Shelf Lands Act. Governmental

regulators, such as BOEM, are typically not parties to PPAs, and indeed BOEM has no role or

obligations in the PPAs submitted by Plaintiffs. Id. BOEM typically has no role in the commercial

terms under which a buyer procures energy, capacity, and RECs from an offshore wind developer,

and PPAs neither compel the construction and operation of an offshore wind facility nor compel

BOEM to authorize the construction and operation of such a facility. To be clear, BOEM’s

authority and duties under OCSLA and its implementing regulations are in no way constrained or

augmented simply because a developer executes a commercial contract like a PPA.

         The commercial terms of PPAs commonly recognize and address the uncertainty of

permitting processes administered by regulatory agencies, such as BOEM. For instance, PPAs

governing energy, capacity, and RECs for proposed facilities that have not been constructed and

which lack regulatory approvals typically contain conditions obligating the project developer to



4
 For the same reasons stated herein, Plaintiffs’ motion for judicial notice of this material, Pl. Mot. at 9-10, should be
denied.


                                                          -4-
            Case 1:16-cv-02409-TSC Document 64 Filed 11/13/18 Page 5 of 8



obtain all necessary government approvals. Failure of the developer to obtain the necessary

permits allows the buyer to avoid paying for energy products from a project that may never be

built. This risk sharing is addressed contractually in PPAs through various escape clauses,

termination rights, potential penalties, or rights to alternative supply. Indeed, the PPAs submitted

by Plaintiffs have many of these features. See, e.g., Exhibit 7, § 9 (allowing termination of the

PPA if the developer fails to secure necessary permits); Exhibit 8, § 9 (same).

       B.       States and developers enter into commercial agreements despite uncertainty
                about final project development.

       Executing a PPA and other contracts before an offshore wind facility enters operation is

standard practice for a project developer and future buyer. A PPA is but one such contract, and it

often provides additional support to allow project development to proceed by identifying a buyer

and setting forth the commercial terms of future sales. As commercial entities, project developers

may enter other contracts, including those related to the financing of the project, legal and technical

expertise, real estate rights, equipment supply and manufacturing, and other needs. Execution of

these contracts helps enable the further development of a project but does not guarantee or

authorize construction and operation of an offshore wind facility.

       As noted, the uncertainty associated with developing highly regulated offshore wind

facilities is addressed, in part, by the use of conditions or other mechanisms in a PPA to apportion

risk. For instance, should a buyer enter into a contract with a facility developer, it should not

reasonably expect to remain liable for purchase obligations from a generator that is never

constructed because of the developer’s failure to secure the necessary approvals. However, the

conditional purchase obligation is an important step in securing market-based or internal funding

for continued development of a proposed project.




                                                 -5-
            Case 1:16-cv-02409-TSC Document 64 Filed 11/13/18 Page 6 of 8



        States and utilities may rationally enter into PPAs with project developers for a range of

reasons. For example, a state may seek to assure, years ahead of time, that it has the required

optionality, sufficiency, and continuity of its power supply. Additionally, state agencies may seek

to assure compliance with statutorily required renewable energy goals. Awaiting the development,

construction, and operation of needed offshore wind facilities, without the use of a risk-

apportioning PPA, may result in a state’s failure to meet its energy procurement goals or renewable

portfolio requirements. Similarly, state reliance on the spot market also may be misguided because

there may be no qualifying energy, capacity, and RECs available absent the appropriate contractual

obligations to incentivize the construction and operation of an offshore wind facility years in

advance.

        Moreover, from the developer’s perspective, it may not be reasonable to commit to

spending billions of investment dollars on the development, construction, and operation of an

offshore wind project that may have no off-taker or no sustainable source of revenue. In effect,

the PPA, with its conditions and risk sharing provisions, provides the appropriate market signal to

the developer that such a project is needed. But, execution of the PPA does not compel a regulator,

such as BOEM, to approve the development, construction, or operation of any offshore wind

facility.

        Plaintiffs allege that “reliance and financial interests” created by leases create too much

momentum for BOEM to prohibit project development. Mot. at 7. However, as explained above,

neither execution of a PPA by a lease holder nor commercial momentum changes BOEM’s role in

regulating the development of offshore wind facilities. BOEM is typically not a party to PPAs,

including those submitted by Plaintiffs, and BOEM’s right to “pull the plug,” id., and deny any

and all approvals remains unquestionably unchanged.




                                                -6-
         Case 1:16-cv-02409-TSC Document 64 Filed 11/13/18 Page 7 of 8



III.   CONCLUSION

       This Court determined that Plaintiffs’ NEPA claims were unripe because the limited scope

of BOEM’s leasing decision did not authorize or irretrievably and irreversibly commit BOEM to

authorize any phase of development that could allegedly result in the harms of which Plaintiffs

complained. Legally and factually, nothing in the proffered material changes the scope of the

leasing decision or irretrievably and irreversibly commits the agency to action. In fact, the

materials referenced by Plaintiffs do not relate to BOEM, Equinor Wind, the NYWEA lease, or

any development of the NYWEA.

       Accordingly, Equinor Wind respectfully requests that the Court deny Plaintiffs’ motion.



Dated: November 13, 2018                      Respectfully submitted,

                                               /s/ Kevin A. Ewing
                                              Kevin A. Ewing (D.C. Bar #440444)
                                              Laura Prebeck Hang (D.C. Bar #888314184)
                                              BRACEWELL LLP
                                              2001 M Street NW, Suite 900
                                              Washington, DC 20006
                                              Telephone: (202) 828-7638
                                              Facsimile: (800) 404-3970
                                              Email: kevin.ewing@bracewell.com
                                                      laura.hang@bracewell.com

                                                      and

                                              Rachel B. Goldman (admitted pro hac vice)
                                              BRACEWELL LLP
                                              1251 Avenue of the Americas, 49th Floor
                                              New York, New York 10020
                                              Telephone: (212) 508-6135
                                              Facsimile: (212) 938-3835
                                              Email: rachel.goldman@bracewell.com

                                              Counsel for Defendant-Intervenor
                                              Equinor Wind US LLC




                                              -7-
         Case 1:16-cv-02409-TSC Document 64 Filed 11/13/18 Page 8 of 8



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 13th day of November 2018, a true and complete copy

of the foregoing Defendant-Intervenor’s Opposition to Plaintiffs’ Motion to Alter or Amend

Judgment has been filed with the Clerk of the Court pursuant to the Court’s electronic filing

procedures, and served on counsel of record via the Court’s electronic filing system.




                                                /s/ Kevin A. Ewing
                                               Kevin A. Ewing (D.C. Bar #440444)
